DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “A transfer method includes following steps is provided,” (line 1) etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 4-10, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuemin et al. (CN 108682312A) (“Yuemin”) in view of Sreshta et al. (US 2018/0128438) (“Sreshta”). Yuemin discloses:
Claim 1: providing a pick-up device having a plurality of caves (figure 17, 331; see next page for more from the foreign Office action);
providing a first magnetic force configured to attract a plurality of micro-devices to move toward the plurality of caves of the pick-up device (figure 20, 262); 
given that the first magnetic force is provided, having the pick-up device compress the plurality of micro-devices (via magnetic forces), so as to fit in place the plurality of micro-devices into the plurality of caves of the pick-up device (figure 21); 
transferring the plurality of micro-devices from the plurality of caves of the pick-up device to a receiving device (“remove the poorly-adsorbed or poor-position LED device” or “In the step 5, the base layer and the mother board can be separated from each other by mechanical peeling or the like. Specifically, the fabricated LED array device can be directly peeled off from the mother board, or a certain strip of adhesive tape (such as ultraviolet viscous adhesive tape) can be attached to the LED array device, and then removed” (etc.));

    PNG
    media_image1.png
    366
    869
    media_image1.png
    Greyscale

Claim 4: wherein a portion of at least one of the plurality of micro-devices fitted in place into the plurality of caves is located outside the plurality of caves, and the transfer method further comprises: before the plurality of micro-devices are transferred to the receiving device, removing at least one of the plurality of micro-devices (see below);
Claim 5: wherein the step of having the plurality of micro-devices transfer from the plurality of caves of the pick-up device to the receiving device comprises: providing a second magnetic force, so as to separate the plurality of micro-devices from the plurality of caves of the pick-up device (see below);
Claim 6: wherein a direction of the first magnetic force and a direction of the second magnetic force are opposite to each other, and a magnitude of the second magnetic force is greater than a magnitude of the first magnetic force (see below);
Re. Claims 4-6:

    PNG
    media_image2.png
    395
    872
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    19
    99
    media_image3.png
    Greyscale

Claim 9: wherein each of the plurality of micro-devices has a magnetic material (12; paragraph [0038], figure 21);
Claim 10: a pick-up device having a plurality of caves (figure 17, 331; see next page for more from the foreign Office action); a first magnetic device (figure 20, 262), wherein at least a part of the pick-up device is disposed between the first magnetic device and the plurality of micro-devices, the first magnetic device is configured to provide a first magnetic force, the first magnetic force is configured to attract the plurality of micro-devices to move toward the plurality of caves of the pick-up device (figures 20-21); 
a control device, given that the first magnetic device provides the first magnetic force, the pick-up device compressing (via magnetic forces) the plurality of micro-devices, so as to fit in place the plurality of micro-devices into the plurality of caves of the pick-up device (figure 21; control implied to created magnetic force);

    PNG
    media_image4.png
    390
    877
    media_image4.png
    Greyscale

Claim 13: wherein a portion of at least one of the plurality of micro-devices fitted in place into the plurality of caves is located outside the plurality of caves, and the transfer apparatus further comprises: a removal device, wherein the control device has the removal device remove the at least one of the plurality of micro-devices (see below);
Claim 14: a second magnetic device configured to provide a second magnetic force, so as to separate the plurality of micro-devices from the plurality of caves of the pick-up device (see below);
Claim 15: wherein a direction of the first magnetic force and a direction of the second magnetic force are opposite to each other, and a magnitude of the second magnetic force is greater than a magnitude of the first magnetic force (see below).

    PNG
    media_image5.png
    421
    875
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    22
    237
    media_image6.png
    Greyscale

Re. Claims 7-8 and 16-18 below, there are inherently tolerance variations of the intervals/shapes of the structures and magnetic force levels of Yuemin. These tolerance variations render Claims 7-8 and 16-18 below as anticipated.
Claim 7: the plurality of caves comprising a plurality of first caves and a plurality of second caves, the plurality of first caves being spaced from each other by a first interval, the plurality of second caves being spaced from each other by a second interval, the first interval being different from the second interval;
Claims 8 and 18: the plurality of caves comprising a first cave and a second cave, a shape of the first cave being different from a shape of the second cave, the plurality of micro-devices comprising a first micro-device and a second micro-device, a shape of the first micro-device being different from a shape of the second micro-device, wherein the shape of the first micro-device corresponds to the shape of the first cave, and the shape of the second micro-device corresponds to the shape of the second cave.

Claim 17: the plurality of caves comprising a plurality of first caves and a plurality of second caves, the plurality of first caves being spaced from each other by a first interval, the plurality of second caves being spaced from each other by a second interval, the first interval being different from the second interval.

Yuemin does not directly show:
Claim 1: wherein a shape of the plurality of caves is the same as a shape of the plurality of micro-devices;
Claim 10: wherein a shape of the plurality of caves is the same as a shape of the plurality of micro-devices.
Sreshta shows a similar device having:
Claim 1: wherein a shape of the plurality of caves is the same as a shape of the plurality of micro-devices (paragraph [0087]; LEGO blocks referenced that have shapes that fit into each other, having the same shape; “connect or snap together (whether by mechanical friction fit connections (like LEGO blocks) or magnetic connections)”);
Claim 10: wherein a shape of the plurality of caves is the same as a shape of the plurality of micro-devices (paragraph [0087]; LEGO blocks referenced that have shapes that fit into each other, having the same shape; “connect or snap together (whether by mechanical friction fit connections (like LEGO blocks) or magnetic connections)”);
for the purpose of easily aligning a micro-device and a cave for a reliable connection (paragraph [0087]). Therefore, it would have been obvious to a person having ordinary skill in the art before the 
Claim 1: wherein a shape of the plurality of caves is the same as a shape of the plurality of micro-devices;
Claim 10: wherein a shape of the plurality of caves is the same as a shape of the plurality of micro-devices;
for the purpose of easily aligning a micro-device and a cave for a reliable connection.

Response to Arguments
Applicant’s arguments, see pp. 9-13, filed 21 June 2021, with respect to the rejection(s) of claim(s) 1-18 under Yuemin or Rainer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yuemin in view of Sreshta.

Allowable Subject Matter
Claims 2-3 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652